EXHIBIT 10.1





SECOND AMENDMENT TO EMPLOYMENT AGREEMENT



          This is the Second Amendment to the Employment Agreement (the
"Agreement"), made and entered into the 20th day of November, 2002, and the
Amendment to Employment Agreement (the "Amendment") made and entered into the
26th day of January, 2004, by and between THE DIXIE GROUP, INC., a Corporation
having its principal executive offices at 345-B Nowlin Lane, Chattanooga,
Tennessee, 37421 (hereinafter referred to as the "Employer") and DAVID POLLEY,
an individual residing at West Brow Road, Lookout Mountain, Tennessee
(hereinafter referred to as the "Employee").



          The Employer and Employee, pursuant to paragraph 14 of the Agreement,
amend the Agreement in writing as follows:



1.   The date of "November 19, 2007" is substituted for the date of "November
19, 2006" in paragraph 1 of the Amendment.



          IN WITNESS WHEREOF, the Employer has caused this Agreement to be
executed by its duly constituted officers and the Employer has hereunto set his
hand to be effective as of January 18, 2006.



ACCEPTED AND AGREED:




By: /s/ DAVID POLLEY             
Dated: 1/18/2006

 

The Dixie Group, Inc.

By: /s/ DANIEL K. FRIERSON      
Dated: 1/18/2006

